Case: 1:20-cv-02384-CAB Doc #:1 Filed: 10/19/20 1 of 4. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

at

 

Defendant(s)

=" FILED
) OCT 19 »
Tear) Lc Fe S 7]: 4 (iss: Nant 238 4
Plaintiff \  CASENO.
)
JUDGE BOYKO
-VS- ) JUDGE —
MAG. JULSE BAUGHMAN
bait Csenthy. Nel, ) COMPLAINT
)

” Santee dep
 

Ti. Parties
(In item A below, place your name in the first blank and place your present —— in the second
blank. Do the same for additional plaintiffs, if any).
A. Name of the Plaintiff bya L. Beosks
Address (094 S. Mu (Cou edge Qd. Ely Rie GH. 403s

Gin item B below, place the full name of the defendant in the first blank, his or her official position
in the second blank, and his or her place of employment in’ the third blank,. Use item C for the
names, positions and places of employment of euy additional defendants).

 

 

B, Defendant. Lo@en w Cousuthy a) _ is employed ai
Haldirc Fac at . 9¢¢L, ey Murtoy Pidge bd. Elyeia alt dys as”

_ C, ‘Additional Defendants

 

 

IY. Statement of Claim
(State here as briefly as possible the facts of your case. Describe how each defendant is involved.
Include also the names of other persons involved, dates and places, Do not give any legal arguments
or cite any cases or statutes. If you intend to allege a number of related claims, nmber and set’

forth each, claim in a separated paragraph. Use as much space as you need, (Attach extra sheet(s)
if necessary).

A Plat bas beer ‘asaeese Sal ob tae Loew Costu Soul Siler
Hoc t, Qo, Ou Poril 20, 2a20 The DeGeridawts Stated kelpctiny | wom alg
Ma,| \ Lutes, do to a fulicu Charge, AFLee haviwa Mal feected, The
Phiutite Spake 4a Sok. Meer anid ex leaned Het ther traat Ars Macey
1hs kasaily ‘aad Leads wat Hy s aly Sovlce of Jeqal aSSisbawce anil
Coal bi tied Marl Geo Biecen dart waked at 4206s, be to. NeGeud
Li selé Properly -eSpecially due to the Cond [9 fawdemies Plow LVF wes
they told by Sol Mellee thet it was above ples poy grade. Plahiké then

~~ Gase: 1:20-cv-02384-CAB Doc#:1 Filed: 10/19/20 20f4. PagelD#:2 8 |
 

oe eee™Case: 1:20- -CV- -02384-CAB Doc #1 Filed: 10/19/20 3 of 4. PagelD #: 3.

=f,

(Statement of Claim Continued)

 

 

4. heleuiihts Denso, \ cams La Meal From Pes wh Cs Fasasly awd FreddS
desieS Plawh FE of «, Fiwda mental Rigi apd Access of Hee coucts, due to
Ho Meivhfl bewa a Pre ato al Nelorwee aud He Facihby wet havi sso, "cu) adequale

 

Dre-briel Kefarwees From proper ly Communicating with Faw ly awd brew! ol
Prob bi trary faery awd bien Fras Sed wy lege Metecia| 1 Q Cheat Hialalacn
of Pi ert FFs Qights: 4. No'ove yudes Hee Colot of \aw Shall deprive ewoHed

 

 

Cmsiied IL Dies EF Meptal oud E aah: sll 2 stre tf J Ac ‘Shetn/
dudes} Liste gat Fok pla w bis Rights.

 

 

 
VY. Relief

(State briefly exactly what you want the court to do for you.. Make n no legal arguments. . Cite nO
cases or statutes).

\ a Cowct Hs Pea\hirt Va befewdawt, hic Largloyees or ASSaciales Frau
acho id H, fern ol hare stimeat acted Yt Plawts Fl bor
Hef. hag of His acton.
Ri Compasalati Desrages i He Anrcwwt of gu [0,006
3, 0 wwiliv DearageS 9 “dhe Auouwt of 4 90,000
4. The Cost of His Suit
S- fly ailae acon Hid Catt dee ysk, +Penper oud equits bie.
lo. eve) Sou, Sons,

 

 

 

Signed this a0 th day of Sole ube C w2020

I declare under penalty of perjury that the foregoing is true and correct.

9-48-20 ZL, Le

' (Mate) (Signature of Plaintiff)

 

c:\wptext\complaint. prisoner
revised Noveenber 1997

~~ Case: 1:20-cv-02384-CAB Doc #: 1 Filed: 10/19/20 4 of 4. PagelD#:4 7

 
